Citation Nr: 1146503	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for liver disease, to include hepatitis A, hepatitis B and/or hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  The Veteran was informed of this decision in a notice letter issued from the RO in Indianapolis, Indiana.  Due to the location of the Veteran's current residence, the jurisdiction of his appeal remains with the RO in Indianapolis, Indiana.  

While the Veteran initially filed a claim seeking service connection for hepatitis C, the competent medical evidence of record reflects that he has been diagnosed with hepatitis B and has tested negative for hepatitis A and C.  During the pendency of this appeal, the Veteran alternatively sought service connection for hepatitis B instead of hepatitis C, and the more recent medical records are unclear as to whether he currently has a definite diagnosis of hepatitis B.  Multiple medical diagnoses which differ from the claimed condition do not necessarily represent wholly separate claims.  As the Veteran has submitted medical evidence pertaining to hepatitis A, hepatitis B, and hepatitis C, the Board will not restrict its review of this claim to that of service connection for any one disorder specifically, but rather will construe the issue on appeal as a claim for service connection for liver disease, to include hepatitis A, hepatitis B and/or hepatitis C.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the veteran's claim should not have been limited to the specific diagnoses of a mental disorder that he had written on his application because, although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he can observe, he generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In light of the above, the issue on appeal has been recharacterized as stated on the title page.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002, Supp. 2011); 38 C.F.R. § 3.159.  

The Veteran maintains that he developed a viral infection of his liver during his years of active service.  In his July 2006 claim, he initially sought service connection for hepatitis C.  However, during an April 2007 VA outpatient treatment visit, the Veteran reported a chronic history of hepatitis B, and added that he was informed that he had had this disease while serving in Vietnam.  

The Veteran's service treatment records are absent for any documentation or notations regarding hepatitis A, B or C.  Indeed, on the March 1970 enlistment examination, the Veteran's endocrine and lymphatic systems were shown to be normal, and the Veteran did not indicate that he suffered from any stomach, liver or intestinal troubles in his medical history report.  The Veteran was seen at the military dispensary a few times between November 1970 to January 1971 for treatment of an acneiform infection on his chest wall.  A January 1971 clinical record reflects that the Veteran suffered blunt trauma to his chest and abdomen area secondary to an explosion from a "tank weapon."  However, upon physical examination, the treatment provider noted that the Veteran's X-rays were negative for any sign of a fracture and that there were no open lesions as a result of this back blast.  The Veteran was also seen at the military clinic in September 1971 with complaints of a rash on his back and shoulders.  However, these records are clear for any evidence reflecting any abnormalities in the Veteran's liver, kidney, spleen or gastrointestinal tract.  The remainder of the Veteran's service treatment records are clear for any abnormalities of the liver, and he was found fit for separation at his December 1971 discharge examination.  

In a November 2006 questionnaire, the Veteran was asked to provide any information as to whether he had ever engaged in any activities that put him at risk for contracting hepatitis.  With respect to every question posed (i.e. whether he had ever used intravenous drugs or intranasal cocaine and/or whether he had engaged in high-risk sexual activity, shared toothbrushes or razor blades, or had any tattoos or body piercings, etc.) the Veteran responded 'no' indicating that that he had not engaged in any of the activities listed.  

The medical evidence of record is currently unclear as to whether the Veteran has a diagnosis of hepatitis.  The VA treatment records show that the Veteran tested negative for hepatitis A and hepatitis C, but that he did test positive for hepatitis B.  See VA treatment reports dated in December 2006 and April 2007.  However, laboratory reports issued from the Veteran's private physician W.A., M.D., and dated in January 2008, are somewhat questionable as to whether the Veteran has a diagnosis of hepatitis B.  See January 2008 private records issued from Dr. W.A.  Indeed, while these records reflect that the Veteran's laboratory results were non-reactive for hepatitis A, it is somewhat uncertain as to whether these same results were shown to be non-reactive for hepatitis B.  

Based on these differing treatment reports, the Board finds that the record is somewhat unclear with respect to whether the Veteran has current diagnosis of a liver disease.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of for service connection liver disease, to include hepatitis A, hepatitis B or hepatitis C, must be remanded for a VA examination.

Additionally, in the Appeal Hearing Options sheet, which was submitted alongside the substantive appeal (date stamped as having been received in February 2008), the Veteran specifically requested a personal hearing at a local VA office before a Decision Review Officer (DRO), prior to his claim being adjudicated by the Board.  A date for the hearing was scheduled in December 2008.  The Veteran was notified of the location, date, and time of his hearing, but he failed to report to his hearing.  In a December 2008 statement, however, he explained that he had become somewhat confused given the number of letters that he had recently received and was therefore under the impression that his originally scheduled hearing had been cancelled.  Upon learning that this was not the case, he requested that his hearing be rescheduled.  The Board finds that the Veteran has provided good cause as to his failure to report to his originally scheduled hearing, and a review of the claims file reflects that the Veteran has not been provided with a hearing nor has he withdrawn his request.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2011).  Thus, on remand, the Veteran should be afforded an opportunity to testify before a DRO at the RO, if he so desires.  38 U.S.C.A. § 7107 (2011).  

Also, as this matter is being returned for further development, an effort should also be made to obtain updated VA treatment records from April 2007 to the present pertaining to treatment the Veteran may have received for any type of liver disease, that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a corrective Veterans Claims Assistance Act of 2000 notice letter pertaining to the claim for service connection for liver disease, to include hepatitis A, hepatitis B, and/or hepatitis C.  

2. Contact the Veteran and ask him whether he still wishes to testify before a DRO at the RO.  If so, schedule the Veteran for his requested hearing in accordance with applicable procedures.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.  

3. Request records of relevant treatment that the Veteran may have received for any type of liver disease at the VA Medical Center in Marion, Indiana since April 2007.  Copies of such records which are available should be associated with the claims folder.  

4. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of liver disease that may be present.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Following a review of the record and an examination of the Veteran, the examiner should identify any liver disease present and, in particular, should determine whether the Veteran has a current diagnosis of hepatitis A, hepatitis B, or hepatitis C.  For any such disability diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) clinical onset in service or is(are) otherwise causally or etiologically related to the Veteran's military service.  

5. Then, readjudicate the issue of entitlement to service connection for liver disease, to include hepatitis A, hepatitis B and/or hepatitis C.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and should be afforded a reasonable opportunity to respond before the record is certified to the Board for appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

